DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: control system in claim 1.

The specification defines the control system comprises a electronic control 40 (paragraph 0025, lines 1-3).
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al (US 6,242,720) in view of Scott et al (US 6,649,881).

With regards to claim 1, Wilson et al discloses an electric liquid heating apparatus (electric water heater tank 10, Fig. 1) comprising: a tank for storing liquid to be heated (water heater tank 10, Fig. 1);
an electric heating element extending into the interior of said tank (upper heating element 16 and lower heating element 14, Fig. 1); a temperature sensor operative to sense a temperature representative of a temperature of the liquid in said tank (temperature sensor 18 and 20, Fig. 1); and
a control system operative to control said electric heating element (processor 24 performs control process, Fig. 2a and 2b) and prevent dry firing thereof , said control system functioning, upon startup of said electric liquid heating apparatus (power one routine 40, Fig. 2a), to sequentially sample a first temperature detected by said temperature sensor (step 46 read sensor 18 and store T1, Fig. 2a) and wait for a predetermined first time period (time to go from step 46 to 48, Fig. 2a).
Wilson et al does not disclose wait for a predetermined first time period, sample a second temperature detected by said temperature sensor, turn on said electric heating element, wait for a predetermined second time period, turn off said electric heating element, and then shut down said electric heating element if the magnitude of a third temperature detected by said temperature sensor is greater than the sum of said second temperature, a predetermined number of degrees, and the magnitude of a dry fire offset parameter, permit normal operation of said electric liquid heating apparatus if, after the expiration of a predetermined third time period, said temperature sensor does not detect a temperature greater than said sum of said second temperature, a predetermined number of degrees, and the magnitude of a dry fire offset parameter, the value of said dry fire offset parameter 
Scott et al teaches a control system to prevent dry firing thereof and functioning to sample a second temperature detected by said temperature sensor (temperature sensor 44 located above uppermost element 26 is read, col 8, lines 56-59), turn on said electric heating element (the uppermost element 26 is energized for approximately 4 seconds, col 8, lines 60-61), wait for a predetermined second time period (wait intervals, col 8, lines 63-65), turn off said electric heating element (element 26 de-energizes after 4 seconds, col 8, lines 60-61), permit normal operation of said electric liquid heating apparatus(if the tank is determined to be full of water, controller 28 advances into the normal operation loop and if the tank is not full of water controller 28 allows no further operation of the control until it is reset, col 9, lines 9-15) if, after the expiration of a predetermined third time period, said temperature sensor does not detect a temperature greater than said sum of said second temperature, a predetermined number of degrees, and the magnitude of a dry fire offset parameter, the value of said dry fire offset parameter being proportional to the difference between said second and first temperatures, but not greater than 1 (a comparison is made between the initial and current reading to determine if the temperature has increased 5 degrees F or more. If the change is less than 5 degrees, the tank is determined to be full of water and the five degrees is thus preferred to minimize false dry tank readings, col 9, lines 1-10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of Wilson et al with the dry fire test as taught by Scott et al to provide enhanced safety for a water heater. 
With regards to claims 2 and 4, Scott et al teaches wherein the temperature sensor is a thermistor externally mounted on the tank (thermistor, col 8, lines 17-20).
With regards to claim 3, Scott teaches wherein the electric heating element is an upper electric heating element extending through an upper portion of said tank (top element 26, Fig. 2),the temperature sensor is an upper temperature sensor operative to sense a temperature indicative of the temperature of liquid in an upper portion of said tank (temperature sensor 44, Fig. 4a), and the electric heating apparatus further comprises a lower electric heating element extending through a bottom portion of said tank (bottom element 26, Fig. 2), and a lower temperature sensor operative to sense a temperature representative of the temperature of liquid in a lower portion of said tank (temperature sensor 44, Fig. 4a).
With regards to claim 5, Scott et al teaches wherein said tank has annular side wall projections outwardly through which said upper and lower electric heating elements are removable (heating element 26 are removable from jacket 12, Fig. 4C), and
said upper and lower thermistors are secured to said annular side wall projections in a manner permitting removal of said upper and lower electric heating elements therethrough without removing said upper and lower thermistors therefrom (heating element 26 is removed and sensor 44 is still placed, Fig. 4C).
With regards to claim 6, Wilson et al discloses the electric heating apparatus is an electric water heater (electric water heater tank 10, Fig. 1). 
With regards to claim 7, Scott et al teaches wherein the control system comprises an electronic controller portion (electronic controller 28, Fig. 5) and an associated user input display (user interface includes a visual display 59, paragraph 0043, lines 6-10).
With regards to claim 8, Scott et al teaches the control system further comprises a data input port for receiving user input (a water temperature adjustment dial 42, paragraph 0028, lines 4-6).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al and Scott et al as applied to claims 1-8 above, and further in view of Heilmann et al (US 7,671,754).

With regards to claim 9, Wilson et al and Scott et al does not teach the control system further comprises a water detector operative to detect a presence of water externally adjacent the tank. 
Heilmann et al teaches the control system further comprises a water detector operative to detect a presence of water externally adjacent the tank (controller 100 comprises a sensor 10 operative to detect a presence of water externally adjacent the water heater 120, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of Wilson et al and Scott et al with the sensor 10 as taught by Heilmann et al in order to provide a notification of a leak to a homeowner. 
With regards to claim 10, Heilmann et al teaches wherein the water detector comprises a probe (sensor 10, Fig. 1) and sensing lead (output connector 30, Fig. 1) extending from the probe to the electronic controller portion of the control system (output connector 30 connects to controller 100, Fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761